Thornton, J., concurring.
When this cause was before Department Two of this court for decision, I drew up an opinion affirming the judgment, and stating the reasons for such conclusion. I adhere to that opinion, and file it herein as my opinion in the cause.
The following is the opinion of Mr. Justice Thornton above referred to, rendered in' Department Two on the 30th of January, 1886:—
*337Thornton, J.
We are of opinion that under the allegations of the complaint the plaintiff could have and recover the amount of three thousand dollars, for which a verdict was rendered in his favor. There is no difficulty as to the consideration of the promise to pay. The consideration was services to be rendered in procuring a loan, and there was a promise to pay sufficiently definite averred in the complaint as regards three thousand dollars, the amount of the verdict.
As to the seven thousand dollars, the complaint was too indefinite to recover any part of it, but the verdict for three thousand dollars can be sustained under the allegations of the complaint.
Judgment affirmed.